 



Exhibit 10.1
PURCHASE AGREEMENT
     THIS PURCHASE AGREEMENT (“Agreement”) is made as of June 17, 2005, by and
between OPUS REAL ESTATE VIRGINIA III, L.L.C., a Delaware limited liability
company (“Seller”), and CARR CAPITAL CORPORATION, a District of Columbia
corporation (“Purchaser”).
     In consideration of this Agreement, Seller and Purchaser agree as follows:
     1. Sale of Subject Property. Seller agrees to sell to Purchaser the
property described below (collectively, the “Subject Property”), and Purchaser
agrees to buy from Seller the Subject Property, upon and subject to the
conditions and limitations herein contained:
          (a) Real Property. Fee simple interest in that certain parcel of real
estate in Fairfax County, Virginia, commonly known as Opus at Westfields (the
“Subject Property”), legally described on Exhibit A attached hereto and made a
part hereof (the “Land”), together with (i) all building structures,
improvements and fixtures owned by Seller located on the Land (the
“Improvements”), and (ii) all rights, privileges, servitudes, easements and
appurtenances thereunto belonging or appertaining (collectively, the “Real
Property”).
          (b) Personal Property and Intangibles. All of the equipment and
personal property, including without limitation, any maintenance equipment,
tools, signs, supplies, appliances, security systems, decorations, furniture,
furnishings, machinery and landscaping, owned by Seller located at or installed
on the Real Property and used solely in the operation of the Real Property, if
any, and the right to use the name of the Subject Property and other business or
trade names associated with the Subject Property (excluding any names containing
the name “Opus”) to the extent the same are assignable (collectively, “Personal
Property”).
          (c) Lease. Seller’s interest as lessor in and to the lease described
on Exhibit B attached hereto and made a part hereof, together with all
amendments or modifications thereto, if any (collectively the “Lease”) and any
guaranties or other security applicable thereto and all security deposits,
advance rental or like payments, if any, held by Seller in connection with the
Lease.
          (d) Permits. Seller’s interest in and to the licenses, permits,
authorizations, certificates of occupancy and governmental approvals described
on Exhibit C attached hereto and made a part hereof, to the extent the same are
assignable (“Permits”).
          (e) Service Contracts. Seller’s interest in and to the existing
service and maintenance contracts together with any amendments or modifications
thereto, if any, described on Exhibit D attached hereto and made a part hereof
(“Service Contracts”) to the extent they are assignable. On or before the
Contingency Date (as herein defined) Purchaser shall advise Seller, in writing,
of any Service Contracts that Purchaser does not desire to be assigned to and
assumed by Purchaser at Closing (as herein defined), and any such Service
Contracts shall be terminated prior to Closing if such contracts are terminable
at no cost to Seller and, provided that Seller has reasonably sufficient notice
to allow for timely termination of such Service Contracts. Failure by Purchaser
to notify Seller prior to the Contingency Date shall constitute an election by
Purchaser to have all of the Service Contracts assigned to and assumed by
Purchaser.
          (f) Warranties. Seller’s interest in and to all unexpired warranties
and guaranties given or assigned to or benefiting Seller, the Real Property or
the Personal Property regarding the

 



--------------------------------------------------------------------------------



 



acquisition, construction, design, use, operation, management or maintenance of
the Real Property or Personal Property that are described on Exhibit E attached
hereto and made a part hereof (“Warranties”), to the extent the same are in
Seller’s possession and assignable without cost to Seller; provided, however, it
is understood that Seller is not assigning, and the Subject Property does not
consist of, Seller’s interest in any construction contract between Seller and
any Opus related entity.
          (g) Plans. A limited license, as hereinafter described, to review and
use a copy of the final plans and specifications (excluding shop drawings)
relating to the construction of the Improvements in Seller’s possession
(“Plans”); provided, however, neither Purchaser nor its successors or assigns
may use the Plans for any purpose other than the repair, maintenance or
restoration of the Improvements without the prior written consent of Seller, and
Purchaser hereby agrees to indemnify, defend and hold harmless Seller and its
affiliates from and against any unauthorized use of the Plans, which obligation
shall survive Closing. Seller reserves the right to use the Plans for any
purpose.
     2. Purchase Price. Purchaser shall pay to Seller, as consideration for the
purchase of the Subject Property, the sum (“Purchase Price”) of TWENTY-FOUR
MILLION ONE HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($24,150,000.00) as the
same may be adjusted as provided below. The Purchase Price shall be payable as
follows:
          (a) Balance of Purchase Price. The balance of the Purchase Price, plus
or minus prorations and other adjustments, if any, shall be due in cash at
Closing, provided that the Earnest Money (defined below) shall be applied to the
cash balance. Purchaser shall pay such balance to Seller, by wire transfer of
immediately available funds to be received by Seller at or before 2:00 p.m.
Central Daylight Time on the Closing Date.
          (b) Initial Earnest Money Deposit. Within one (1) business day of the
execution of this Agreement by both Seller and Purchaser, Purchaser shall
deposit the sum of TWO HUNDRED THOUSAND and No/100 DOLLARS ($200,000.00) (the
“Initial Earnest Money”) with the escrow department of First American Title
Insurance Company, 1900 Midwest Plaza West, 801 Nicollet Mall, Minneapolis, MN
55402-2504 (“Title Company”) pursuant to an escrow agreement in substantially
the form of Exhibit F attached hereto and made a part hereof (the “Escrow
Agreement”).
          (c) Additional Earnest Money Deposit. If this Agreement has not been
terminated as set forth in Section 3 hereof on or before the Contingency Date,
Purchaser shall deposit the additional sum of THREE HUNDRED THOUSAND and NO/100
DOLLARS ($300,000.00) (the “Additional Earnest Money”) with the escrow
department of the Title Company within one (1) business after the Contingency
Date. Upon such deposit, the Title Company shall issue its written
acknowledgment of receipt as required under the Escrow Agreement. The Initial
Earnest Money, Additional Earnest Money and Extension Payment (as defined
herein), if any, and all interest earnings thereon are collectively referred to
herein as the “Earnest Money.” The Title Company will immediately deposit the
Earnest Money in accordance with the Escrow Agreement. The Earnest Money shall
be paid to Seller at Closing as a credit against the Purchase Price.
     3. Conditions Precedent to Closing. Purchaser’s obligation to consummate
the transaction contemplated by this Agreement shall be subject to satisfaction
or waiver of each of the following conditions (“Conditions Precedent”) on or
before 5:00 p.m. Central Daylight Time, on the date which is thirty (30) days
after the date of delivery of each of the items in Section 3(b) below
(“Contingency Date”):
          (a) Title/Survey. Within twenty (20) days of the date hereof, Seller
will furnish to Purchaser: (i) a current title commitment (“Commitment”) for the
Real Property (with copies of all underlying title documents listed in the
Commitment other than any financing documents) for an ALTA

2



--------------------------------------------------------------------------------



 



form owner’s title policy (the “Title Insurance Policy”) in the amount of the
Purchase Price issued by the Title Company showing title in Seller and (ii) an
updated ALTA as-built survey (“Survey”) for the Real Property. If the Survey
discloses survey defects or if the Commitment shows exceptions unacceptable to
Purchaser (collectively, the “Unpermitted Encumbrances”), then Purchaser shall
notify Seller, in writing, within five (5) days after receipt of the Commitment,
the underlying title documents and the Survey, specifying the Unpermitted
Encumbrances, and, prior to the Contingency Date, Purchaser shall have received
assurances satisfactory to Purchaser, in its reasonable discretion, that the
Unpermitted Encumbrances will be removed or endorsed over on or before Closing.
Notwithstanding anything herein to the contrary, Seller shall have no obligation
to correct, cure or remove any Unpermitted Encumbrances.
          (b) Due Diligence Materials; Tests. Seller shall, within three
(3) business days following execution of this Agreement, deliver to Purchaser
true and correct copies of all Lease, Permits, Service Contracts, Warranties,
Plans and without duplication of any of the previous items and to the extent
they are in possession of the Seller or the manager of the Subject Property, the
items listed on the attached Exhibit M (collectively, the “Property
Information”).
          (c) If Purchaser is not satisfied, in its sole and absolute
discretion, with the condition of the Subject Property or if Purchaser deems, in
Purchaser’s sole and absolute discretion, the Subject Property unsuitable for
Purchaser’s purposes or for any other reason whatsoever Purchaser elects not to
proceed with the transaction contemplated by this Agreement, then Purchaser may
terminate this Contract by giving written notice to Seller on or before the
Contingency Date, in which case the Earnest Money will be returned to Purchaser
and the parties will have no further obligations under this Agreement (except
for the return of the Earnest Money and any obligations that specifically
survive termination of this Agreement). If Purchaser fails to give any notice on
or prior to the Contingency Date, then the Earnest Money shall become
nonrefundable as of the Contingency Date and the Closing shall occur on a date
in the period beginning on August 15, 2005 and ending on September 1, 2005,
provided that Seller shall be required to give Purchaser at least five
(5) business days notice prior to such date (the “Closing Date”). If Purchaser
gives notice as provided above, then this Agreement shall terminate, provided if
Seller so requests, Purchaser shall execute any document reasonably required by
Seller to evidence such termination including, without limitation, a quit claim
deed. Upon such termination, neither party will have any further rights or
obligations (other than the obligations of Purchaser set forth in Section 3(b)
and the indemnity and other obligations of Seller set forth in Section 1(f),
3(b), 13 and 31 which obligations shall survive any termination; such indemnity
obligations shall be referred to herein as the “Surviving Indemnity
Obligations”) regarding this Agreement or the Subject Property.
     4. Covenants by Seller. Seller covenants and agrees with Purchaser that
from the date hereof until the Closing Date (as herein defined), Seller shall
conduct its business involving the Subject Property as follows, and during such
period will (except as specifically provided to the contrary herein):
          (a) Refrain from creating on the Subject Property any easements,
encumbrances or liens affecting the Subject Property other than as may be
required by any applicable governmental or quasi-governmental authority or by a
provider of utility services, and refrain from removing any Personal Property,
fixture or equipment; provided, however, nothing herein shall preclude Seller or
the Property Manager from replacing any such items in the ordinary course of
operating the Subject Property. Seller shall, upon Seller’s receipt, deliver to
Purchaser a copy of any easement so required by any governmental or
quasi-governmental authority or provider of utility services affecting the
Subject Property which does not require the consent of Purchaser, and any such
easement shall constitute a Permitted Encumbrance.
          (b) Refrain from entering into or amending the Service Contracts,
Warranties or Permits (other than Lease which is governed by 4(d) below)
regarding the Subject Property (other than contracts in the ordinary course of
business which are cancelable by the owner of the Subject Property

3



--------------------------------------------------------------------------------



 



without penalty within thirty (30) days after giving notice thereof) without the
prior written consent of Purchaser, which consent shall not be unreasonably
withheld, delayed or conditioned, and which shall be deemed given if Purchaser
does not object to Seller’s request for approval within five (5) business days.
          (c) Operate, maintain, repair and insure the Subject Property in a
commercially reasonable manner consistent with the existing operation,
maintenance, repair and insurance of the Subject Property and deliver the
Subject Property as of the Closing substantially in the condition it is in of
the date hereof, ordinary wear and tear, and damage by fire or other casualty
excepted.
          (d) Except as expressly provided herein, from and after the date
hereof (provided that this Agreement has not been terminated), Seller shall
refrain from amending the existing Lease without Purchaser’s written approval,
as provided below, provided that Purchaser shall have no ability to interfere
with the administration by Seller of the existing Lease as required by the terms
of such Lease. Purchaser shall have three (3) business days from receipt of such
amendment to approve or disapprove the same, which approval shall not be
unreasonably withheld, conditioned or delayed. In the event that Purchaser does
not approve any such amendment, Purchaser shall notify Seller, in writing, of
such disapproval prior to expiration of the aforesaid three (3)-business day
period, stating in such written notification under what conditions, if any,
Purchaser’s approval would be forthcoming and Purchaser’s agreement to approve
such amendment if such conditions are satisfied.
          (e) Promptly provide Purchaser with copies of all written notices
delivered or received under the Lease.
          (f) Promptly provide Purchaser a copy of any notice of litigation
received by Seller that may materially and adversely affect the ownership or
operation of the Subject Property.
          5. Representations by Seller. As used in this Agreement, the phrase
“to Seller’s knowledge” or words of similar import shall mean the actual
knowledge of Andrew C. Deckas, Wade Lau, and Peg Bowden, without independent
investigation or inquiry. Subject to the foregoing, Seller represents to
Purchaser as follows:
          (a) Authority. Seller is a limited liability company duly organized
and validly existing and in good standing under the laws of the State of
Delaware; Seller has the requisite power and authority to enter into and perform
this Agreement, the Closing Documents (as herein defined) to which it is a
party; such documents have been duly authorized by all necessary action on the
part of Seller and have been or will be duly executed and delivered; such
execution, delivery and performance by Seller of such documents will not
conflict with or result in a violation of Seller’s organizational documents, or
any judgment, order, or decree of any court or arbiter to which Seller is a
party; and such documents are valid and binding obligations of Seller, and are
enforceable against Seller in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, creditor’s rights and other
similar laws. Each individual executing this Agreement on behalf of Seller is
duly authorized to do so.
          (b) FIRPTA. Seller is not a “foreign person,” “foreign partnership,”
“foreign trust” or “foreign estate” as those terms are defined in Section 1445
of the Internal Revenue Code.
          (c) Proceedings. To the knowledge of Seller, there is no action,
litigation, investigation, condemnation or proceeding of any kind pending or, to
the knowledge of Seller, threatened against Seller which would have a material
and adverse affect on the ability of Seller to perform its obligations under
this Agreement, or related to the Subject Property or the Lease other than as
disclosed to Purchaser in writing.

4



--------------------------------------------------------------------------------



 



          (d) Lease.

  (i)   Exhibit B is a true and complete list of the Lease and all other
occupancy agreements relating to the Subject Property. Except as set forth in
the Lease, there are no rights of first refusal, options to terminate without
cause of Seller, options to renew, options to purchase, or any rent abatements
given to tenant under the Lease (the “Tenant”) after the Tenant is in occupancy
and paying rent.     (ii)   To the Seller’s knowledge, the Lease is in full
force and effect according to the terms set forth therein, and has not been
modified, amended, or altered, in writing or otherwise, except as set forth in
Exhibit B.     (iii)   To Seller’s knowledge there are not, and Seller has not
received written notice from Tenant of any unperformed obligation of the
landlord under the Lease, including, without limitation, failure of the landlord
to construct any required tenant improvements. To Seller’s knowledge there are
not, and Seller has not been advised in writing of any claims or disputes giving
rise to any setoff by Tenant. To Seller’s knowledge, with respect to the Lease
all tenant improvement allowances have been paid and all tenant improvements
have been completed.     (iv)   To Seller’s knowledge, neither Seller nor Tenant
is in default under the Lease (beyond any applicable grace or cure period), and
there are no rent delinquencies of more than thirty (30) days.     (v)   There
are no brokers’ commissions, finders’ fees, or other charges payable or to
become payable to any third party on behalf of Seller as a result of or in
connection with the Lease, including, without limitation, any unexecuted options
to expand or renew, except as set forth on Exhibit B-1 attached hereto and made
a part hereof.

          (e) Blocked Persons. Seller has not received written notice that
Seller is:

  (i)   listed on the Specially Designated Nationals and Blocked Persons List
maintained by the Office of Foreign Assets Control, Department of the Treasury
(“OFAC”) pursuant to Executive Order No. 13224, 66 Fed. Reg. 49079 Sept. 25,
2001 (the “ Order”) and/or on any other list of terrorists or terrorist
organizations maintained pursuant to any of the rules and regulations of OFAC or
pursuant to any other applicable Orders (such lists are collectively referred to
as the “Lists”);     (ii)   a person who has been determined by competent
authority to be subject to the prohibitions contained in the Order;     (iii)  
owned or controlled by, and does not act for or on behalf of, any person or
entity on the Lists or any other person or entity who has been determined by
competent authority to be subject to the prohibitions contained in the Order.

5



--------------------------------------------------------------------------------



 



          (f) Bankruptcy. Seller is not the subject of, and has not received any
written notice of or threat that the Seller has or will become the subject of,
any reorganization, liquidation, dissolution, receivership or other action or
proceeding under the United States Bankruptcy Code, 11 U.S.C. §§ 101, et seq.,
or any other federal, state or local laws affecting the rights of debtors and/or
creditors generally, whether voluntary or involuntary and including, without
limitation, proceedings to set aside or avoid any transfer of any interest in
property or obligations, whether denominated as a fraudulent conveyance,
preferential transfer or otherwise, or to recover the value thereof or to
charge, encumber of impose a lien thereon.
          (g) Service Contracts. Exhibit D attached hereto is a complete list of
all current Service Contracts which list includes the names of the contracting
parties, the dates of the Service Contracts and a listing of all amendments to
such Service Contracts.
          (h) Condemnation. Seller has no knowledge of nor has it received any
written notice of any pending or contemplated condemnation proceedings affecting
all or any part of the Subject Property.
          (i) Accuracy of Documents. All documents and records to be delivered
comprising the Property Information are true, correct and complete copies of the
documents and records purported to be delivered thereunder.
     6. Representations by Purchaser and Other Matters.
          (a) Representations by Purchaser. Purchaser represents to Seller as
follows:
     (i) that Purchaser is a corporation duly organized and validly existing and
in good standing under the laws of the District of Columbia, that Purchaser has
the requisite power and authority to enter into this Agreement, and the Closing
Documents (as herein defined) that it is party to; such documents have been duly
authorized by all necessary action on the part of Purchaser and have been or
will be duly executed and delivered; that the execution, delivery and
performance by Purchaser of such documents will not conflict with or result in
violation of Purchaser’s organizational documents or any judgment, order or
decree of any court or arbiter to which Purchaser is a party; such documents are
valid and binding obligations of Purchaser, and are enforceable against
Purchaser in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, creditor’s rights and other similar
laws.
     (ii) Purchaser has not received written notice that Purchaser is:

  (A)   listed on the Specially Designated Nationals and Blocked Persons List
maintained by the Office of Foreign Assets Control, Department of the Treasury
(“OFAC”) pursuant to Executive Order No. 13224, 66 Fed. Reg. 49079 Sept. 25,
2001 (the “ Order”) and/or on any other list of terrorists or terrorist
organizations maintained pursuant to any of the rules and regulations of OFAC or
pursuant to any other applicable Orders (such lists are collectively referred to
as the “Lists”);     (B)   a person who has been determined by competent
authority to be subject to the prohibitions contained in the Order;

6



--------------------------------------------------------------------------------



 



  (C)   owned or controlled by, and does not act for or on behalf of, any person
or entity on the Lists or any other person or entity who has been determined by
competent authority to be subject to the prohibitions contained in the Order.

     (iii) Purchaser shall not transfer or permit the transfer of any interest
in Purchaser to any person or entity who is listed on the Lists.
          (b) Other Matters. The representations of Seller and Purchaser
contained in this Agreement shall survive Closing; provided, however, (i) any
cause of action of Purchaser against Seller by reason of a breach or default of
any of the representations in Section 5 set forth herein or in any certificates
executed by Seller pursuant to Section 8(a) below or in any Closing Documents or
Purchaser’s and Seller’s Closing Documents that Seller is a party to shall
automatically expire as of the date which is twelve (12) months after the
Closing (the “Warranty Expiration Date”), except that the same shall not expire
as to any such breach or default as to which Purchaser has given written notice
to Seller of a claim for any such breach or default prior to the Warranty
Expiration Date, (ii) Seller’s total liability for any breach or breaches of its
representations in Section 5 set forth herein shall in no event exceed
$750,000.00 in the aggregate, which liability limit shall survive Closing, and
(iii) Seller shall not have any liability whatsoever to Purchaser with respect
to any breach or breaches by Seller of its respective representations in
Section 5 set forth herein, if, prior to Closing, Purchaser obtains knowledge by
virtue of a written document or report received on or prior to the Closing Date
of a fact or circumstance, the existence of which would constitute a breach of
Seller’s representations in Section 5 set forth herein. Among other things, for
purposes hereof, Purchaser shall be deemed to have knowledge of any fact or
circumstance set forth in any environmental assessments, engineering reports,
estoppel certificate (as defined in Section 7(b)(v) hereof) or other written
materials reviewed or received by Purchaser on or prior to the Closing Date.
Seller’s representations in Section 5 set forth herein shall be deemed
automatically modified to the extent that any information contained in any
environmental assessments or engineering reports or other written materials
reviewed or received by Purchaser prior to the Closing Date is inconsistent with
the matters which are the subject of such representations in Section 5.
Notwithstanding the foregoing, Seller shall not have any liability with respect
to any breach to the extent the loss sustained by Purchaser as a result thereof
does not exceed $25,000.00 in the aggregate, provided, further if any such loss
exceeds $25,000.00, Seller shall be liable for the total amount of such loss
subject to the maximum liability provisions herein contained.
     7. Closing.
          (a) Closing Date. The closing of the purchase and sale contemplated by
this Agreement (the “Closing”) shall occur on or prior to the Closing Date,
subject to delays occasioned by operation of Section 8(b), at the office of the
Title Company or at such other time and place as the parties may mutually agree.

7



--------------------------------------------------------------------------------



 



          (b) Purchaser’s Closing Conditions Precedent. Purchaser’s obligation
to consummate the transaction contemplated by this Agreement shall be subject to
satisfaction or waiver of each of the following conditions (“Purchaser’s Closing
Conditions Precedent”); provided, however that Purchaser shall have the
unilateral right to waive any Purchaser’s Closing Conditions Precedent, in whole
or in part, by written notice to Seller:

  (i)   The representations in Section 5 of Seller hereof shall be, in all
material respects, true and complete as of the Closing.     (ii)   Seller shall
have performed all of the obligations required to be performed by Seller under
this Agreement, as and when required by this Agreement, in all material
respects.     (iii)   There shall not have been instituted and be pending any
action or proceeding before any court, governmental agency or other regulatory
or administrative agency or commission challenging the purchase and sale of the
Subject Property or the transactions related thereto that seeks to restrain,
prevent or change the transactions contemplated hereby or questions the validity
of such transactions.     (iv)   Neither the Purchaser nor the Seller shall have
terminated this Agreement as provided herein.     (v)   Purchaser shall have
received from Tenant an estoppel certificate at least five (5) days prior to the
Closing Date, substantially in the form of Exhibit H attached hereto.

          (c) Seller’s Conditions Precedent. Seller’s obligation to consummate
the transaction contemplated by this Agreement shall be subject to satisfaction
or waiver of each of the following conditions (“Seller’s Closing Conditions
Precedent”), but Seller shall have the unilateral right to waive, in whole or in
part, any Seller’s Closing Conditions Precedent by written notice to Purchaser:

  (i)   The representations in Section 6 of Purchaser hereof shall be, in all
material respects, true and complete.     (ii)   Purchaser shall have performed
all of the obligations required to be performed by Purchaser under this
Agreement, as and when required by this Agreement, in all material respects.

In the event Purchaser’s Closing Conditions Precedent or Seller’s Closing
Conditions Precedent, as the case may be, have not been satisfied or waived as
of the scheduled Closing Date as the same may be extended as permitted above,
and provided the failure to satisfy or waive any such condition is not
attributable to a breach or default of this Agreement by Seller or Purchaser, as
the case may be (in which event the provisions of Section 10 shall apply), this
Agreement shall terminate (other than the Surviving Indemnity Obligations, which
obligations shall survive any such termination) and the Earnest Money shall
promptly be returned to Purchaser; provided, however, upon such termination
Purchaser shall, at the request of Seller, execute any document reasonably
requested by Seller to evidence such termination, including, without limitation,
a quit claim deed. Upon such termination, neither party will have any further
rights or obligations (other than the Surviving Indemnity Obligations which
shall survive any such termination) regarding this Agreement or the Subject
Property.

8



--------------------------------------------------------------------------------



 



     8. Closing Deliveries.
          (a) Seller’s Closing Documents. On the Closing Date Seller shall
execute and/or deliver to Purchaser or cause to be executed and/or delivered the
following (collectively, “Seller’s Closing Documents”):

  (i)   Deed. A Special Warranty Deed (“Deed”) conveying the Real Property to
Purchaser in the form attached as Exhibit I hereto.     (ii)   Bill of Sale. A
Bill of Sale transferring the Personal Property for the Subject Property, if
any.     (iii)   Termination of Management Agreement. Evidence that any
management agreement for the Subject Property has been terminated.     (iv)  
Certificate Regarding Representations in Section 5. A certificate stating that
the representations in Section 5 made by Seller under this Agreement are true
and complete in all material respects as of the Closing Date, or indicating any
material and adverse change in any such representations.     (v)   FIRPTA
Affidavit. A non-foreign affidavit properly containing such information as is
required by Section 1445(b)(2) of the Internal Revenue Code and its regulations
promulgated thereunder.     (vi)   Title Documents. Such affidavits of Seller,
transfer tax declarations or other documents as may be reasonably required by
Title Company in order to record the Deed and issue the Title Insurance Policy.
    (vii)   Miscellaneous. Other documents reasonably required to consummate the
transaction this Agreement contemplates.

          (b) Title Insurance Policy. At Closing, Seller shall cause the Title
Company, to deliver to Purchaser the Title Insurance Policy, marked-up title
commitments or proforma owner’s policies in accordance with the Commitment. If
the Title Insurance Policy which the Title Company is prepared to issue shows
any Unpermitted Encumbrances, Seller covenants and agrees, within thirty
(30) days after the scheduled Closing Date (such 30-day period being sometimes
hereinafter referred to as the “Cure Period”), to use reasonable efforts to
remove such Unpermitted Encumbrances or to cause the Title Company to issue its
endorsement over any such Unpermitted Encumbrances, which endorsement shall be
in form and substance acceptable to Purchaser in its sole discretion and the
Closing shall be delayed in accordance with this Section 8(b) while Seller
undertakes such efforts. If, after using reasonable efforts, as aforesaid,
Seller cannot cause such Unpermitted Encumbrances to be removed or if Seller
cannot cause the Title Company to issue its endorsement over any such
Unpermitted Encumbrances on or before the expiration of the Cure Period,
Purchaser shall, within five (5) business days following expiration of the Cure
Period, elect to either (i) terminate this Agreement (other than Surviving
Indemnity Obligations, which obligations shall survive any such termination) and
the Earnest Money shall be returned to Purchaser, provided if Seller so
requests, Purchaser shall execute any document reasonably requested by Seller to
evidence such termination including, without limitation, a quit claim deed, and
neither party will have any further obligations (other than the Surviving
Indemnity Obligations, which obligations shall survive any such termination) or
(ii) take title to the Real Property subject to the Unpermitted Encumbrances as
it then is (without any reduction in the Purchase Price), provided that Seller
shall remove any mortgage or similar financing lien against Seller. Failure of
Purchaser to notify Seller within the time limits prescribed herein shall
constitute an election under clause (ii) above.

9



--------------------------------------------------------------------------------



 



          (c) Purchaser’s Closing Documents. On the Closing Date, Purchaser will
execute and/or deliver or cause to be executed and/or delivered to Seller the
following (collectively, “Purchaser’s Closing Documents”):

  (i)   Purchase Price. The Purchase Price, plus or minus prorations or other
adjustments, if any, by wire transfer of immediately available funds, to be
received in Title Company’s trust account on or before 12:00 p.m. central
standard time on the Closing Date.     (ii)   Title Documents. Such affidavits
of Purchaser, transfer tax declarations or other documents as may be reasonably
required by Title Company in order to record the Deed and issue the Title
Insurance Policy.     (iii)   Certificate Regarding Representations in
Section 6. A certificate executed by Purchaser certifying that representations
in Section 6 made by Purchaser under this Agreement are true and complete in all
material respects as of the Closing Date.     (iv)   Miscellaneous. Other
documents reasonably required to consummate the transaction this Agreement
contemplates.

          (d) Purchaser’s and Seller’s Closing Documents. On the Closing Date,
Seller and Purchaser shall jointly execute and deliver or cause to be executed
and delivered the following (together with the Purchaser’s Closing Documents and
the Seller’s Closing Documents, the “Closing Documents”:

  (i)   Closing Statement. A Closing Statement in form and substance reasonably
acceptable to both Seller and Purchaser and consistent with the terms of this
Agreement, showing the Purchase Price and all prorations, adjustments, credits
and debits this Agreement describes.     (ii)   Assignment and Assumption of
Lease. An Assignment and Assumption of Lease in the form of Exhibit J attached
hereto (the “Assignment and Assumption of Lease”).     (iii)   Assignment and
Assumption of Contracts and Project Documents. An Assignment and Assumption of
Contracts and Project Documents in the form of Exhibit K attached hereto (the
“Assignment and Assumption of Contracts and Project Documents”).     (iv)  
Notices to Tenants. Written notices to the Tenants advising them of the sale of
the Subject Property and directing them to make future lease payments and to
send all notices or other communications to Purchaser at the place designated by
Purchaser in the form of Exhibit N attached hereto.     (v)   Designation
Agreement. A Designation Agreement executed by Seller, Purchaser and Title
Company designating the “reporting person” for purposes of completing the
Internal Revenue Service Form 1099 and, if applicable, Internal Revenue
Form 8594 (the “Designation Agreement”).     (vi)   Miscellaneous. Such other
documents, instruments and affidavits as shall be reasonably necessary to
consummate the transaction contemplated hereby.     (vii)   Tax Declarations and
Affidavits. Transfer tax declarations or affidavits to the extent required by
law with respect to the Subject Property.

10



--------------------------------------------------------------------------------



 



          (e) Post-Closing Deliveries. Within a reasonable time following the
Closing, Seller shall deliver, or cause to be delivered, the following items to
Purchaser:

  (i)   Original Documents. Original copies of the Lease, the Permits, the
Warranties, the Service Contracts to the extent not previously delivered to
Purchaser, (to the extent assumed by Purchaser) and the Plans to the extent in
Seller’s possession.     (ii)   Keys and Manuals. Seller shall deliver to
Purchaser all of the keys in Seller’s possession to any door or lock at the
Subject Property, in the possession or control of the Seller.     (iii)   Tenant
Files. The current tenant files, including notices, financial information, and
other information to the extent such items are in the possession of Seller and
subject to any confidentiality restrictions imposed upon Seller by the
applicable tenant.

     9. Adjustment and Prorations. For purposes of calculating prorations,
Purchaser shall be deemed to be in title to the Subject Property, and therefore
entitled to the income therefrom and responsible for the expenses thereof, for
the entire day upon which the Closing occurs. All such prorations shall be made
on the basis of the actual number of days of the year and month that shall have
elapsed as of the Closing Date. The amount of such prorations shall be adjusted
in cash after Closing, as and when complete and accurate information becomes
available. Seller and Purchaser agree to cooperate and use their good faith and
diligent efforts to make such adjustments within a reasonable time after the
calendar year end following Closing. Except as specifically provided otherwise
herein, items of income and expense for the period prior to the Closing Date
will be for the account of Seller and items of income and expense for the period
on and after the Closing Date will be for the account of Purchaser, all as
determined by the accrual method of accounting. Bills received after Closing
that relate to expenses incurred, services performed or other amounts allocable
to the period prior to the Closing Date shall be paid by Purchaser if such bills
are for Operating Expense Pass-Throughs (as hereinafter defined). The
obligations of the parties pursuant to this Section 9 shall survive the Closing
and shall not merge into any documents of conveyance delivered at Closing.
          (a) Real Estate Taxes and Special Assessments. Real estate taxes and
assessments imposed by governmental authority (and any assessments imposed by
private covenant) due and payable in the year of Closing shall be prorated as of
the Closing Date based upon the most recent tax bills or assessment. Seller
shall receive a credit for any taxes and assessments paid by Seller and
applicable to any period after the Closing. Special assessments shall be
prorated according to the due dates of installments, with Seller being
responsible for installments that become due and payable before the Closing
Date, and Purchaser being responsible for installments that become due and
payable on or after the Closing Date. If, for the fiscal tax year in which the
Closing is held, or any prior year, there are any tax protests filed, or
abatement application proceedings pending at any time prior to the Closing with
reference to the Property, Seller shall have the right to settle such protests
or proceedings as long as such settlement does not include any agreement as to
the valuation of the Property for real estate tax purposes for the period after
the Closing. Otherwise, Seller shall not settle the same without Purchaser’s
prior written consent. All amounts recovered as a result thereof, whether by
settlement or otherwise, shall, net of attorneys’ fees and other expenses, be
apportioned as of the Closing for the fiscal tax year in which the Closing is
held, and paid, when received, to the parties entitled thereto; provided,
however, that to the extent any such amounts are payable to Tenant pursuant to
the terms of the Lease, such amounts shall be promptly paid over to such Tenant.
The parties agree to execute any papers or take such steps, either before or
after any Closing, as may be necessary to carry out the intention of the
foregoing.

11



--------------------------------------------------------------------------------



 



          (b) Title Insurance. Purchaser shall pay all title examination fees of
Title Company, the premium for the cost of the Title Insurance Policy with
endorsements and all costs of any lender’s title insurance policy, if
applicable.
          (c) Survey Costs. Purchaser shall pay all costs of the Survey.
          (d) Closing Fee. Seller and Purchaser will each pay one-half of any
reasonable and customary closing fee charged by the Title Company.
          (e) Transfer Tax. The Virginia Grantor Tax applicable to the sale, and
any additional transfer taxes including, without limitation, state and county
transfer or recordation taxes, regarding the Deed to be delivered by Seller
under this Agreement shall be split equally between Seller and Purchaser.
Purchaser shall pay for any mortgage registration or recording taxes in
connection with any loan documentation or mortgages recorded by Purchaser and/or
Purchaser’s lender, if any.
          (f) Collected Rents. All collected net rent (excluding Operating
Expense Pass-Throughs) and other collected income under the Lease shall be
prorated as of the Closing. Seller shall be charged with any rent and other
income collected by Seller before Closing but applicable to any period of time
after Closing. Uncollected rent and other income shall not be prorated.
Purchaser shall apply rent and other income from Tenant that are collected by
Purchaser after the Closing unless the Tenant properly identifies the payment as
being for a specific item, in the following order: (i) first, to Purchaser’s
reasonable costs of collection incurred with respect to such Tenant,
(ii) second, to Purchaser in payment of the current rent due under such Lease,
(iii) third, to Purchaser in payment of delinquent rent due under such Lease for
the period from and after the Closing, and (iv) fourth, to Seller in payment of
rent coming due and payable prior to the Closing. Any prepaid rents for the
period on or following the Closing Date shall be paid over by Seller to
Purchaser. Purchaser will make commercially reasonable efforts, without suit, to
collect any rents relating to the period before Closing. Seller shall have the
right to sue delinquent Tenants for delinquent rent so long as Seller does not
cause a termination of any Lease.
          (g) Operating Expense Pass-Throughs. Seller, as landlord under the
Lease, is currently collecting from Tenant under the Lease additional rent and
an expense stop to cover taxes, insurance, utilities, common area maintenance
and other operating costs and expenses (collectively, “Operating Expense
Pass-Throughs”) in connection with the ownership, operation, maintenance and
management of the Subject Property. Seller and Purchaser shall each receive a
debit or credit, as the case may be, for the difference between the Tenant’s
collected account balance for Operating Expense Pass-Throughs and the amount of
Operating Expense Pass-Throughs due to or from Tenant as of the Closing Date.
Operating Expense Pass-Throughs for Seller’s period of ownership shall be
reasonably estimated by the parties if final bills are not available. If Seller
was overpaid by any Tenant for the period with respect to any such charges prior
to Closing, Seller shall remit to Purchaser such estimated overpayment at
Closing. If Seller was underpaid by any Tenant for the period with respect to
any such charges prior to Closing, Seller shall receive a credit at Closing for
the amount of such estimated underpayment. Any item in this Section 9(g) that is
paid directly by any Tenant pursuant to its Lease shall not be prorated between
the parties, and Purchaser shall look to the Tenant to pay such items. Seller
and Purchaser agree to cooperate and use their good faith and diligent efforts
to do a true-up and make any necessary adjustments to the proration of the
Operating Expense Pass-Throughs within ninety (90) days after the calendar year
end following Closing.
          (h) Security Deposits. Purchaser shall receive a credit against the
Purchase Price in an amount equal to the sum of all unapplied cash security
deposits in Seller’s possession plus, if accrued interest on such security
deposits must be reimbursed to any Tenant that paid a security deposit, all
interest accrued on such security deposits.

12



--------------------------------------------------------------------------------



 



          (i) Recording Costs. Seller and Purchaser shall each pay one-half of
the cost of recording the Deed and all other recording costs, except Purchaser
shall pay any and all recording costs in connection with any loan documentation
or mortgages recorded by Purchaser and/or Purchaser’s lender, if any.
          (j) Leasing Commissions for Renewals, Expansions and Options.
Purchaser shall be responsible to pay any leasing commissions due with respect
to the renewal, expansion or exercise of options on any Lease, as set forth on
Exhibit B-1.
          (k) Other Costs. All other costs shall be allocated in accordance with
the customs prevailing in similar transactions in the respective metropolitan
areas where the Subject Property is located.
Except as otherwise expressly provided in this Agreement, all prorations
provided for herein shall be final.
     10. Default/Remedies. IN THE EVENT OF A BREACH OR DEFAULT BY SELLER IN
CLOSING THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT, PURCHASER, AS ITS SOLE
AND EXCLUSIVE REMEDY, SHALL HAVE THE RIGHT EITHER (I) TO TERMINATE THIS
AGREEMENT AND RECEIVE A RETURN OF THE EARNEST MONEY AND SELLER SHALL REIMBURSE
PURCHASER FOR ITS REASONABLE OUT OF POCKET COSTS UP TO A MAXIMUM AMOUNT OF
$37,500.00 ASSOCIATED WITH THE NEGOTIATION AND PREPARATION OF THIS AGREEMENT AND
ITS EXAMINATION OF THE PROPERTY, INCLUDING WITHOUT LIMITATION, THE FEES AND
DISBURSEMENTS OF ITS COUNSEL, ADVISERS, AND AGENTS, OR (II) TO ENFORCE SPECIFIC
PERFORMANCE OF THIS AGREEMENT, PROVIDED THAT ANY ACTION FOR SPECIFIC PERFORMANCE
BE COMMENCED WITHIN NINETY (90) DAYS OF THE SCHEDULED CLOSING DATE (OR SUCH
LONGER PERIOD AS MAY BE REQUIRED BY LAW), AS THE SAME MAY HAVE BEEN EXTENDED
PURSUANT TO THE PROVISIONS HEREOF. EXCEPT FOR THE SURVIVING INDEMNITY
OBLIGATIONS, WHICH SHALL SURVIVE TERMINATION OF THE AGREEMENT, IN THE EVENT OF A
BREACH OR DEFAULT BY PURCHASER IN CLOSING THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT, SELLER, AS ITS SOLE AND EXCLUSIVE REMEDY, SHALL HAVE THE RIGHT TO
TERMINATE THIS AGREEMENT AND RECEIVE THE EARNEST MONEY AS LIQUIDATED DAMAGES, IT
BEING AGREED BY SELLER AND PURCHASER THAT THE DAMAGES TO SELLER IN CASE OF
DEFAULT BY PURCHASER MAY BE IMPOSSIBLE TO ASCERTAIN AND THAT THE EARNEST MONEY
CONSTITUTES A FAIR AND REASONABLE AMOUNT OF DAMAGES IN THE CIRCUMSTANCES AND IS
NOT A PENALTY. NOTHING HEREIN CONTAINED SHALL LIMIT THE RIGHTS OR OBLIGATIONS OF
THE PARTIES WITH RESPECT TO A DEFAULT UNDER THIS AGREEMENT OCCURRING AFTER THE
CLOSING DATE, AND IN SUCH CASE THE PARTIES SHALL HAVE ALL RIGHTS AND REMEDIES
AVAILABLE AT LAW, IN EQUITY OR OTHERWISE INCLUDING, WITHOUT LIMITATION, THE
RIGHT TO SPECIFIC PERFORMANCE, SUBJECT TO THE CONDITIONS AND LIMITATIONS HEREIN
SET FORTH, INCLUDING, WITHOUT LIMITATION, THE PROVISIONS OF SECTION 6(b) HEREOF.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, NEITHER PARTY SHALL BE ENTITLED
TO RECEIVE SPECIAL, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES UNDER THIS
AGREEMENT OR OTHER DOCUMENTS DELIVERED IN CONNECTION HEREWITH.
     11. Damage. If, prior to the Closing Date, all or any part of the
Improvements are substantially damaged by fire or other casualty, Seller shall
promptly give notice to Purchaser of such

13



--------------------------------------------------------------------------------



 



fact. Thereafter, at Purchaser’s option (to be exercised by Purchaser’s written
notice to Seller given within thirty (30) days after Seller’s initial notice to
Purchaser), this Agreement shall terminate with respect to the Subject Property.
In the event of any such termination of this Agreement, the Earnest Money shall
be returned to Purchaser and thereafter neither party will have any further
obligations under this Agreement (other than the Surviving Indemnity
Obligations, which obligations shall survive any such termination), that
Purchaser shall, at the request of Seller, execute any document reasonably
requested by Seller to evidence such termination including, without limitation,
a quit claim deed. If Purchaser fails to elect to terminate this Agreement (in
the manner provided in this Section 11) despite such damage, or if the
Improvements are damaged but not substantially, Seller shall promptly commence
to repair such damage or destruction and to return the damaged Improvements to
substantially their condition prior to such damage. If such damage shall be
completely repaired prior to the Closing Date, then there shall be no reduction
in the Purchase Price, and Seller shall retain the proceeds of all insurance
related to such damage. If such damage shall not be completely repaired prior to
the Closing Date, but Seller is diligently proceeding to repair, then Seller
shall complete the repair after the Closing Date and shall be entitled to
receive the proceeds of all insurance related to such damage; provided, however,
that Purchaser shall have the right to delay the Closing Date until repair is
completed. For purposes of this Section 11, the phrase “substantially damaged”
means damage that gives rise to the ability of the Tenant(s) leasing at least
fifty percent (50%) of the rentable square feet in the Subject Property (in the
aggregate) to terminate such Tenants’ Lease(s) pursuant to the terms and
conditions of such Lease(s) and such Tenant(s) actually terminate such Lease(s).
     12. Condemnation. If, prior to the Closing Date, eminent domain proceedings
are commenced against all or any substantial part of the Subject Property,
Seller shall immediately give notice to Purchaser of such fact and, at
Purchaser’s option (to be exercised within fifteen (15) days after Seller’s
notice), this Agreement shall terminate with respect to the Subject Property. In
the event of any such termination, the Earnest Money shall be returned to
Purchaser and thereafter neither party will have further obligations under this
Agreement (other than the Surviving Indemnity Obligations, which obligations
shall survive any such termination), except that Purchaser shall, at the request
of Seller, execute any document reasonably requested by Seller to evidence such
termination including, without limitation, a quit claim deed. If Purchaser fails
to elect to terminate this Agreement in the manner provided in this Section 12,
then there shall be no reduction in the Purchase Price, and Seller shall assign
to Purchaser at the Closing Date all of Seller’s right, title and interest in
and to any award made or to be made in the condemnation proceedings. Prior to
the Closing Date, Seller shall not designate counsel, appear in, or otherwise
act with respect to the condemnation proceedings without Purchaser’s prior
written consent, which consent shall not be unreasonably withheld or delayed;
provided, however, that if any action is necessary with respect to such
proceeding to avoid any forfeiture or material prejudice, Seller shall be
entitled to take such action as and to the extent necessary without obtaining
Purchaser’s prior written consent. For purposes of this Section, the words
“substantial part” means that the portion of the Subject Property to be so taken
gives rise to the ability of the Tenant(s) leasing at least fifty percent (50%)
of the rentable square feet in the Subject Property (in the aggregate) to
terminate such Tenants’ Lease(s) pursuant to the terms and conditions of such
Lease(s) and such Tenant(s) actually terminate such Lease(s).
     13. Broker’s Commissions. Seller represents to Purchaser that insofar as
Seller knows, no third party broker or finder has been engaged or consulted by
Seller or is entitled to compensation or commission in connection herewith,
other than Secured Capital Corporation (“Seller’s Broker”). Seller shall be
responsible to pay commissions due to Seller’s Broker in connection with the
sale contemplated by this Agreement. Seller shall defend, indemnify and hold
harmless Purchaser from and against any and all claims of brokers, finders of
any like third party claiming any right to commission or compensation by or
through acts of Seller in connection herewith. Purchaser represents and warrants
to Seller that insofar as Purchaser knows, no third party broker or finder has
been engaged or consulted by Purchaser or is entitled to compensation or
commission in connection herewith, other than Grubb and Ellis.

14



--------------------------------------------------------------------------------



 



Purchaser shall defend, indemnify and hold harmless Seller from and against any
and all claims of brokers, finders or any like party claiming any right to
commission or compensation by or through acts of Purchaser in connection
herewith. The indemnity obligations hereunder shall include all damages, losses,
risks, liabilities, and expenses (including reasonable attorneys’ fees and
costs) arising from and related to matters being indemnified hereunder, and
shall survive Closing and execution and delivery of the Deed; provided, however,
the total liability of Seller with respect to the foregoing indemnity obligation
shall be subject to the conditions and limitations set forth in Section 6(d)
hereof.
     14. Environmental Disclosure. Certain federal laws and state laws,
including without limitation the Comprehensive Environmental Response
Compensation & Liability Act of 1980 (CERCLA), 42 U.S.C. Section 9601 et seq.,
require sellers of certain real estate to disclose the existence of hazardous
substances located on or beneath the property being transferred. To satisfy such
obligations under any and all applicable laws, ordinance, rules and regulations,
Seller hereby discloses that the Real Property contains or contained such
hazardous materials (if any) as described in the environmental reports listed on
Exhibit L attached hereto and made a part hereof (the “Reports”). Seller shall
deliver the Reports to Purchaser within three (3) business days following the
execution of this Agreement, and Purchaser shall acknowledge receipt of the
Reports. Purchaser acknowledges and agrees that the Reports are provided by
Seller for informational purposes only and that Seller makes no representations
or warranties as to the accuracy or completeness of the Reports. Purchaser will
conduct its own investigations and studies of the Subject Property as it deems
necessary or appropriate in order to determine the presence or absence of
hazardous materials on or within the Subject Property. Purchaser hereby
(a) agrees that Purchaser is relying solely on its own investigation, if any, of
the Subject Property covering the effect of any hazardous materials that may be
on about or within the Subject Property, whether disclosed by such
investigations or not (collectively, the “Hazardous Materials Effect”) and (b)
assumes the risk of any and all liabilities, claims, demands, suits, judgments,
losses, damages, expenses (including, without limitation, attorney’s fees) and
other obligations arising out of or incurred in connection with the Hazardous
Materials Effect, if any.
     15. Assignment. Purchaser may not assign its rights under this Agreement
without the prior written consent of Seller; provided, however, Purchaser may
assign its rights under this Agreement to (i) Columbia Equity Trust, Inc. (the
“REIT”), (ii) Columbia Equity, L.P. (the “OP”), or (iii) any trust, corporation,
partnership or limited liability company controlling, controlled by or under
common control with Purchaser, the REIT or the OP. For purposes hereof,
“control” shall mean ownership (directly or indirectly) of 51% or more of the
voting or comparable ownership interest of any such trust, corporation,
partnership or limited liability company. Any assignment shall be subject to all
the provisions, terms, covenants and conditions of this Agreement and the
assignor shall, in any event, continue to be and remain liable under this
Agreement, as it may be amended from time to time, as a principal and not as a
surety, without notice to such assignor. Any such assignment and assumption
shall be evidenced by a written agreement in form and substance reasonably
acceptable to Seller.
     16. Non-Recourse to Partners of Partnership. Seller and Purchaser agree
that the neither the general partner nor any limited partner of Seller shall be
personally liable for any obligations under this Agreement or any document
executed in connection herewith.
     17. Catastrophic Environmental Event. If, after the Contingency Date and
prior to the Closing Date, any Catastrophic Environmental Event (as defined
below) occurs with respect to the Subject Property, Seller shall give notice to
Purchaser of such fact promptly after Seller becomes aware of such occurrence.
Thereafter, at Purchaser’s option (to be exercised by Purchaser’s written notice
to Seller given within thirty (30) days after Seller’s initial notice to
Purchaser), this Agreement shall terminate.

15



--------------------------------------------------------------------------------



 



In the event of any such termination of this Agreement, neither party will have
any further obligations under this Agreement (other than the Surviving Indemnity
Obligations, which obligations shall survive any such termination), except that
Purchaser shall, at the request of Seller, execute any document reasonably
requested by Seller to evidence such termination including, without limitation,
a quit claim deed. If Purchaser fails to elect to terminate this Agreement in
the manner provided in this Section 17, then there shall be no reduction in the
Purchase Price, and the parties shall proceed to Closing upon the terms and
conditions of this Agreement. For purposes of this Section 17, the phrase
“Catastrophic Environmental Event” means an adverse environmental event on the
Subject Property resulting in a violation of applicable environmental laws
requiring cleanup. Notwithstanding the foregoing, an adverse environmental event
shall not be a Catastrophic Environmental Event if a “no further action” letter
addressed to Seller or a “no association” letter addressed to Purchaser, or
their equivalents, has been received from the relevant governmental authorities
prior to Closing.
     18. Notices. Any notice or other communication in connection with this
Agreement shall be in writing and shall be sent by nationally recognized
overnight courier guaranteed next business day delivery, by telecopy or
facsimile transmission (provided that such notice sent by facsimile is also sent
via nationally recognized overnight courier for guaranteed next business day
delivery), or by personal delivery, properly addressed as follows:

         
 
  If to Seller:   OPUS REAL ESTATE VIRGINIA III, L.L.C.
 
      10350 Bren Road West
 
      Minnetonka, MN 95343
 
      Attn: Andrew C. Deckas
 
      Facsimile No.: (952) 656-4750
 
       
 
  With a copy to:   Opus L.L.C.
 
      10350 Bren Road West
 
      Minnetonka, MN 55343
 
      Attn: Legal Department
 
      Facsimile No.: (952) 656-4755
 
       
 
  And a copy to:   Briggs and Morgan, Professional Association
 
      2200 IDS Center
 
      Minneapolis, MN 55402
 
      Attn: David G. Greening
 
      Facsimile No. (612) 977-8650
 
       
 
  If to Purchaser:   Carr Capital Corporation
 
      1750 H Street, NW, Suite 500
 
      Washington, D.C. 20006
 
      Attn: Oliver T. Carr, III
 
      Facsimile No.: (202) 303-3078
 
       
 
  With a copy to:   Hunton &Williams LLP
 
      1900 K Street, NW
 
      Washington, D.C. 20006-1109
 
      Attn: John M. Ratino, Esq.
 
      Facsimile No.: (202) 828-3779

All notices shall be deemed given one (1) business day following deposit if
delivered to an overnight courier guaranteeing next day delivery and on the same
day if sent by personal delivery or by telecopy or facsimile transmission (with
proof of transmission).

16



--------------------------------------------------------------------------------



 



Attorneys for each party shall be authorized to give notices for each such
party. Notwithstanding anything herein to the contrary, in the event any notice
is required hereunder within a period of less than three (3) business days, such
notice shall be given by facsimile transmission, personal delivery or overnight
courier, all as provided above. Any party may change its address for the service
of notice by giving written notice of such change to the other party, in any
manner above specified.
     19. Captions. The section headings or captions appearing in this Agreement
are for convenience only, are not a part of this Agreement, and are not to be
considered in interpreting this Agreement.
     20. Entire Agreement; Modification. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter herein
contained, and all prior negotiations, discussions, writings and agreements
between the parties with respect to the subject matter herein contained are
superseded and of no further force and effect. No covenant, term or condition of
this Agreement shall be deemed to have been waived by either party, unless such
waiver is in writing signed by the party charged with such waiver.
     21. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.
     22. Controlling Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia.
     23. Severability. The unenforceability or invalidity of any provisions
hereof shall not render any other provision herein contained unenforceable or
invalid.
     24. “As Is” Sale. PURCHASER ACKNOWLEDGES THAT EXCEPT AS SET FORTH IN
SECTION 5 OF THIS AGREEMENT (A) NEITHER SELLER, NOR ANY OWNER, PRINCIPAL, AGENT,
ATTORNEY, EMPLOYEE, BROKER, OR OTHER REPRESENTATIVE OF SELLER, HAS MADE ANY
REPRESENTATION OR WARRANTY OF ANY KIND WHATSOEVER, EITHER EXPRESS OR IMPLIED,
WITH RESPECT TO THE SUBJECT PROPERTY OR ANY MATTER RELATED THERETO, AND (B)
PURCHASER IS NOT RELYING ON ANY WARRANTY, REPRESENTATION, OR COVENANT, EXPRESS
OR IMPLIED, WITH RESPECT TO THE CONDITION OF THE SUBJECT PROPERTY, AND THAT
PURCHASER IS ACQUIRING THE SUBJECT PROPERTY IN ITS “AS-IS” CONDITION WITH ALL
FAULTS, AND (C) PURCHASER RELEASES SELLER FROM ANY CLAIMS, DAMAGES OR
LIABILITIES RELATING TO THE CONDITION OF THE SUBJECT PROPERTY. IN PARTICULAR,
BUT WITHOUT LIMITATION, EXCEPT AS SET FORTH IN SECTION 5 OF THIS AGREEMENT,
SELLER MAKES NO REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE USE,
CONDITION, OCCUPATION OR MANAGEMENT OF THE SUBJECT PROPERTY, COMPLIANCE OF THE
SUBJECT PROPERTY WITH APPLICABLE STATUTES, LAWS, CODES, ORDINANCES, REGULATIONS
OR REQUIREMENTS OR COMPLIANCE OF THE SUBJECT PROPERTY WITH COVENANTS,
CONDITIONS, AND RESTRICTIONS, WHETHER OR NOT OF RECORD. PURCHASER’S WAIVERS
APPLY TO ALL CLAIMS OF ANY NATURE WHATSOEVER, WHETHER KNOWN OR UNKNOWN,
SUSPECTED OR UNSUSPECTED, ABSOLUTE OR CONTINGENT, AND WHETHER OR NOT
DISCOVERABLE BY PURCHASER, THAT PURCHASER NOW HOLDS OR MAY HOLD AT ANY TIME IN
THE FUTURE.

17



--------------------------------------------------------------------------------



 



     25. Indemnification for Lease Claims. Seller will indemnify, defend and
hold harmless Purchaser from any and all liabilities, claims, damages, costs or
expenses (including reasonable attorneys’ fees) arising from claims by Tenants
under the Lease as a result of any obligations and duties of the landlord
thereunder arising prior to the Closing Date, except for claims relating to the
physical condition of the Subject Property or any Hazardous Materials Effect.
Purchaser and will indemnify, defend and hold harmless Seller from any and all
liabilities, claims, damages, costs or expenses (including reasonable attorneys’
fees) arising from claims by Tenants under the Lease as a result of any
obligations and duties of landlord thereunder arising on or after the Closing
Date. The indemnification obligations contained in this Section 25 shall survive
Closing.
     26. Time of Essence. Time is of the essence of this Agreement.
     27. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     28. Interpretation. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.
     29. Return of Documents; Confidentiality; Exclusivity. In the event that
this Agreement is terminated or cancelled without Purchaser acquiring the
Subject Property pursuant to the terms hereof, Purchaser shall, within five
(5) business days thereafter, deliver to Seller all due diligence materials
delivered by Seller to Purchaser. Prior to the Closing, Purchaser agrees not to
disclose any due diligence materials to third parties, except that Purchaser may
disclose such information to (i) those employed or engaged by Purchaser in
connection with Purchaser’s due diligence investigations, (ii) to Purchaser’s
attorneys, potential lenders, title and escrow officers and others involved in
connection with the transactions described in this Agreement, (iii) to Seller’s
directors, officers, shareholders, partners, subsidiaries and other affiliates,
(iv) to the extent required by law (including disclosure by the REIT, as
determined in Purchaser’s sole discretion, in any registration statement or
other filing with the U.S. Securities and Exchange Commission), subpoena or
court order. Purchaser shall indemnify, defend and hold Seller harmless from and
against any and all claims, demands, causes of action, losses, damages,
liabilities, judgments, costs and expenses (including attorney’s fees) asserted
against or incurred by Seller as a result of any violation of, or failure to
comply with this Section 29. Seller agrees that during the continuance of this
Agreement, Seller shall not offer the Subject Property (or any interest therein)
for sale or lease, except for lease of commercial, office or industrial space in
the ordinary course of business, to any other party, or negotiate, solicit or
entertain any offers to purchase or lease the Subject Property (or any interest
therein) other than lease of commercial, office or industrial space in the
ordinary course of business The obligations in this Section 29 shall survive
Closing or termination of this Agreement.
     30. IRS Reporting Requirements. Seller and Purchaser acknowledge and agree
that Section 6045(e) of the Internal Revenue Code of 1986 requires that notice
of the sale and purchase of the Subject Property described in this Agreement, be
provided to the Internal Revenue Service (the “IRS”) by preparation of and
filing with the IRS of one or more IRS Form 1099-B; and further, Seller and
Purchaser agree to furnish and provide the Title Company any and all information
and documentation, including without limitation the Designation Agreements, that
the Title Company may require in order for the Title Company to (a) comply with
all instructions to the IRS Forms 1099-B in the preparation thereof, and
(b) prepare and timely file with the IRS said IRS Forms 1099-B with respect to
this transaction.
     31. Attorneys’ Fees. If either party commences an action against the other
to enforce this Agreement or because of the breach by either party of this
Agreement, the prevailing party in such action shall be entitled to recover
reasonable attorney fees, costs, and expenses (including expert fees and costs)
incurred in connection with the prosecution or defense of such action, including
any appeal, in addition to all other relief.

18



--------------------------------------------------------------------------------



 



     32. Schedule and Exhibits. The following schedule and exhibits are made a
part hereof, with the same force and effect as if specifically set forth herein:

             
 
  Exhibit A   -   Legal Description
 
  Exhibit B   -   Schedule of Lease
 
  Exhibit B-1   -   Outstanding Broker Commissions
 
  Exhibit C   -   Schedule of Permits
 
  Exhibit D   -   Schedule of Service Contracts
 
  Exhibit E   -   Schedule of Warranties
 
  Exhibit F   -   Form of Earnest Money Escrow Agreement
 
  Exhibit G   -   Intentionally Omitted
 
  Exhibit H   -   Form of Tenant Estoppel Certificate
 
  Exhibit I   -   Form of Special Warranty Deed
 
  Exhibit J   -   Form of Assignment and Assumption of Lease
 
  Exhibit K   -   Form of Assignment and Assumption of Contracts and Project
Documents
 
  Exhibit L   -   List of Environmental Reports
 
  Exhibit M   -   Additional Information
 
  Exhibit N   -   Tenant Notice

[Signature Pages Follow]

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller and Purchaser have executed this Agreement as of
the day and year first above written.

              SELLER:
 
            OPUS REAL ESTATE VIRGINIA III, L.L.C., a Delaware     limited
liability company
 
       
 
  By:   /s/ Andrew C. Dekas     Name: Andrew C. Dekas     Its: Vice President

     Opus Real Estate III Limited Partnership, a Delaware limited partnership
(“Partnership”) hereby joins this Agreement for the sole purpose of agreeing to
perform, and to be jointly and severally liable for the performance of, Seller’s
obligations under the Warranty set forth in Section 6(b) of the foregoing
Agreement provided, that in no event shall Partnership’s total liability under
this joinder paragraph exceed Seven Hundred Fifty and No/100 Dollars
($750,000.00).

              OPUS REAL ESTATE III LIMITED PARTNERSHIP,     a Delaware limited
partnership
 
            By: OPUS REAL ESTATE, L.L.C., a Delaware limited liability company
 
       
 
  By:   /s/ Andrew C. Dekas     Name: Andrew C. Dekas     Its: Vice President

[Signature Page to Purchase Agreement (Westfields)]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller and Purchaser have executed this Agreement as of
the day and year first above written.

              PURCHASER:
 
            CARR CAPITAL CORPORATION, a
District of Columbia corporation
 
       
 
  By:   /s/ Oliver T. Carr, III       Name: Oliver T. Carr, III     Title:
President

[Signature Page to Purchase Agreement (Westfields)]

 



--------------------------------------------------------------------------------



 



Exhibit A
Legal Description
All of that certain lot or parcel of land situated, lying and being in Fairfax
County, Virginia, and being more particularly described as follows:

PARCEL 31B-2, Westfields International Corporate Center at Dulles, containing
6.2703 acres, more or less, as shown on a plat attached to a Deed of
Resubdivision recorded in Deed Book 10120 at Page 452 among the land records of
Fairfax County, Virginia.

LESS AND EXCEPT those portions dedicated for public street purposes within the
Deed of Dedication, Easement and Vacation recorded in Deed Book 10978 at page
1218 among the aforesaid land records.

A-1



--------------------------------------------------------------------------------



 



Exhibit B
Schedule of Lease
Lease in favor of Veridian Information Solutions, Inc., as tenant, dated
July 25, 2000, amended November 30, 2000.
1. Office Deed of Lease Agreement dated 07/25/00

2. Commencement Date Memo dated 02/06/01

3. Guaranty of Lease by Veridian Corporation

4. Amendment to Office Deed of Lease Agreement dated 11/30/00

B-1



--------------------------------------------------------------------------------



 



Exhibit B-1
Outstanding Broker Commissions (Lease)
None.

B-1-1



--------------------------------------------------------------------------------



 



Exhibit C
Schedule of Permits

1.   Fairfax County construction permit dated June 28, 1999
  2.   Fairfax County tenant improvement permit dated November 17, 2000

C-1



--------------------------------------------------------------------------------



 



Exhibit D
Schedule of Service Contracts

     
Service Provider:
  Mid-Atlantic Power Specialists, Inc.
Service Provided:
  Infrared Scanning of Electrical Distribution Equipment
Term of Agreement:
  9/1/04 thru 8/31/05
Cancellation Option:
  30 day notice
 
   
Service Provider:
  Otis Elevator Co.
Service Provided:
  Elevator Maintenance
Term of Agreement:
  4/1/04 thru 3/31/09
Cancellation Option:
  No
 
   
Service Provider:
  Kastle Systems LLC
Service Provided:
  Fire Panel Monitoring System
Term of Agreement:
  1/1/2005 thru 12/31/05
Cancellation Option:
  30 day notice
 
   
Service Provider:
  Chesapeake Protection Services, Inc.
Service Provided:
  Inspection, Testing and Maintenance of Sprinkler and Fire
Term of Agreement:
  9/1/04 thru 8/31/05
Cancellation Option:
  30 day notice
 
   
Service Provider:
  A-1 Lawn and Landscaping
Service Provided:
  Exterior Landscape Maintenance
Term of Agreement:
  3/1/05 thru 2/24/06
Cancellation Option:
  30 day notice
 
   
Service Provider:
  A-1 Lawn and Landscaping
Service Provided:
  Snow Removal
Term of Agreement:
  11/1/04 thru 10/31/05
Cancellation Option:
  30 day notice
 
   
Service Provider:
  Ilex Woodcare
Service Provided:
  Millwork Maintenance
Term of Agreement:
  11/1/04 thru 10/31/05
Cancellation Option:
  30 day notice
 
   
Service Provider:
  Western Pest Services
Service Provided:
  Exterminating
Term of Agreement:
  3/1/05 thru 2/29/06
Cancellation Option:
  30 day notice
 
   
Service Provider:
  Kevco Building Services, Inc.
Service Provided:
  Exterior & Interior Window Washing Service
Term of Agreement:
  5/1/05 thru 6/30/05
Cancellation Option:
  Yes, delivery of notice

D-1



--------------------------------------------------------------------------------



 



Exhibit E
Schedule of Warranties

         
Item
  Company   Expiration Date
 
       
Roofing System
  Firestone   1/06/2010

E-1



--------------------------------------------------------------------------------



 



Exhibit F
Earnest Money Escrow Agreement
     THIS EARNEST MONEY ESCROW AGREEMENT (“Agreement”) is made as of ___ ___,
2005, by and among OPUS REAL ESTATE VIRGINIA III, L.L.C., a Delaware limited
liability company (“Seller”), CARR CAPITAL CORPORATION, a District of Columbia
corporation (“Purchaser”), and FIRST AMERICAN TITLE INSURANCE COMPANY, a
California corporation (“Escrow Agent”).
RECITALS:
     A. By that certain Purchase Agreement dated as of June ___, 2005 (“Purchase
Agreement”), between Seller and Purchaser, Seller has agreed to sell to
Purchaser and Purchaser has agreed to purchase from Seller all of Seller’s
right, title and interest in and to the Subject Property, upon and subject to
the terms and provisions set forth in the Purchase Agreement. Pursuant to the
terms and provisions of the Purchase Agreement, Purchaser has agreed to deposit
into escrow with Escrow Agent the sum in cash of $200,000 earnest money as
Initial Earnest Money (as defined therein) and the sum in cash of $300,000
earnest money as Additional Earnest Money (as defined therein) (together with
the interest thereon less any investment fees related thereto, the Initial
Earnest Money and Additional Earnest Money shall be referred to as the “Earnest
Money”), to be held, invested and disbursed by Escrow Agent in accordance with
the terms and conditions of this Agreement.
     B. Escrow Agent has agreed to act as escrow agent to hold, administer,
invest and disburse the Earnest Money on the terms and conditions herein set
forth.
     C. Unless otherwise provided herein, all capitalized words and terms used
herein shall have the same meanings ascribed to such words and terms as in the
Purchase Agreement.
AGREEMENTS:
     NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Escrow Agent shall notify Seller and Purchaser in writing upon Escrow
Agent’s receipt of either the Earnest Money or the Additional Earnest Money
promptly upon Escrow Agent’s receipt of the same.
     2. Escrow Agent shall hold, administer and disburse the Earnest Money
pursuant to this Agreement. Escrow Agent, in accordance with written
instructions to it from time to time from Purchaser, shall invest, and from time
to time reinvest, the Earnest Money as so instructed by Purchaser.
     3. Purchaser’s Tax Identification Number is                     .
     4. Escrow Agent shall not be responsible for any penalties or loss of
interest or any delays in withdrawing funds which may be incurred upon
withdrawal of the Earnest Money in accordance with instructions given hereunder
except to the extent attributable to Escrow Agent’s negligence.

F-1



--------------------------------------------------------------------------------



 



     5.    (a) Upon not less than five (5) business days’ prior written notice
executed by Seller and delivered to both Purchaser and Escrow Agent in
accordance with Section 7 below, asserting that Seller is entitled to retain the
Earnest Money pursuant to the terms of the Purchase Agreement, Escrow Agent
shall deliver the Earnest Money to Seller; provided, however, that if Purchaser
shall, within said 5 business day period, deliver to Seller and Escrow Agent a
written notice that it disputes Seller’s claim to the Earnest Money, Escrow
Agent shall retain the Earnest Money until it receives written instructions
executed by both Seller and Purchaser as to the disposition and disbursement of
the Earnest Money, or until ordered by final court, decree or judgment in a
proceeding in which Purchaser and Seller are parties, which is not subject to
appeal, to deliver the Earnest Money to a particular party, in which event the
Earnest Money shall be delivered in accordance with such notice, instruction,
order, decree or judgment.
          (b) Upon not less than five (5) business days’ prior written notice
executed by Purchaser and delivered to Seller and Escrow Agent in accordance
with Section 7 below, asserting that Purchaser is entitled to the return of the
Earnest Money pursuant to the terms of the Purchase Agreement, Escrow Agent
shall deliver the Earnest Money to Purchaser; provided, however, that if Seller
shall, within said 5 business day period, deliver to Purchaser and Escrow Agent
a written notice that it disputes Purchaser’s claim or right to receive back the
Earnest Money, Escrow Agent shall retain the Earnest Money until it receives
written instructions executed by both Seller and Purchaser as to the disposition
and disbursement of the Earnest Money, or until ordered by final court order,
decree or judgment in which Purchaser and Seller are parties, which is not
subject to appeal, to deliver the Earnest Money to a particular party, in which
event the Earnest Money shall be delivered in accordance with such notice,
instruction, order, decree or judgment.
          (c) Subject to the foregoing, this Agreement shall at all times be
subject to the joint order of Seller and Purchaser and upon such joint order
Escrow Agent shall deliver the Earnest Money as instructed by such joint order.
     6. Seller and Purchaser shall each be responsible for payment of one-half
of any escrow fee hereunder. Purchaser shall be responsible for payment of any
investment fee.
     7. Any notice or other communication in connection with this Agreement
shall be in writing and shall be sent by United States Certified Mail, return
receipt requested, postage prepaid, by nationally recognized overnight courier
guarantee next day delivery, by telecopy, or by personal delivery, properly
addressed as follows:

         
 
  If to Seller:   Opus Real Estate Virginia III, L.L.C.
 
      10350 Bren Road West
 
      Minneapolis, MN 55343
 
      Attn: Vice President
 
      Facsimile No.: (952) 656-4750
 
       
 
  With a copy to:   Opus, L.L.C.
 
      10350 Bren Road West
 
      Minnetonka, Minnesota 55343
 
      Attn: Legal Department
 
      Facsimile No.: (952) 656-4750
 
       
 
  And a copy to:   Briggs and Morgan, P.A.
 
      2200 IDS Center
 
      Minneapolis, MN 55402
 
      Attn: David G. Greening
 
      Facsimile No.: (612) 977-8650

F-2



--------------------------------------------------------------------------------



 



         
 
  If to Purchaser:   Carr Capital Corporation
 
      1750 H Street, NW, Suite 500
 
      Washington, D.C. 20006
 
      Attn: Oliver T. Carr, III
 
      Facsimile No.: (202) 303-3078
 
       
 
  With a copy to:   Hunton &Williams LLP
 
      1900 K Street, NW
 
      Washington, D.C. 20006-1109
 
      Attn: John M. Ratino, Esq.
 
      Facsimile No.: (202) 828-3779
 
       
 
  If to Escrow Agent:   First American Title Insurance Company
 
      1900 Midwest Plaza West
 
      801 Nicollet Mall
 
      Minneapolis, MN 55402
 
      Attn: Rodney D. Ives
 
      Facsimile No.: (612) 305-2001

     All notices shall be deemed given three (3) business days following deposit
in the United States mail with respect to certified or registered letters, one
(1) business day following deposit if delivered to an overnight courier
guaranteeing next day delivery and on the same day if sent by personal delivery
or telecopy (with proof of transmission). Attorneys for each party shall be
authorized to give notices for each such party. Any party may change its address
for the service of notice by giving written notice of such change to the other
party, in any manner above specified.
     8. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns under the
Purchase Agreement.
     9. This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Virginia. In the event that any provision hereof
shall be deemed illegal or unenforceable, said provision shall be severed
herefrom and the remainder of this Agreement shall be enforced in accordance
with the intentions of the parties as herein expressed.
     10. This Agreement may not be amended or altered except by an instrument in
writing executed by all the parties hereto.
     11. Except as to deposits of funds for which Escrow Agent has received
express written direction concerning investment or other handling, the parties
hereto agree that the Escrow Agent shall invest the Earnest Money in Escrow
Agent’s customary money market account; provided, however, nothing herein shall
diminish Escrow Agent’s obligation to apply the full amount of the deposit
together with interest thereon in accordance with the terms of these escrow
trust instructions.
     12. If any party shall bring suit against the other to enforce the terms of
this Agreement, the losing party shall pay to the prevailing party the
prevailing party’s costs and expenses (including, without limitation, reasonable
attorneys’ fees and costs) incurred in enforcing this Agreement.
[Signature Page Follows]

F-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller, Purchaser and Escrow Agent have executed this
Agreement as of the day and year first above written.

              SELLER:
 
            OPUS REAL ESTATE VIRGINIA III, L.L.C., a
Delaware limited liability company
 
       
 
  By:            
 
  Name:            
 
  Its:            

F-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller, Purchaser and Escrow Agent have executed this
Agreement as of the day and year first above written.

              PURCHASER:
 
            CARR CAPITAL CORPORATION, a
District of Columbia corporation
 
       
 
  By:            
 
  Name:            
 
  Title:            

F-5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller, Purchaser and Escrow Agent have executed this
Agreement as of the day and year first above written.

              ESCROW AGENT:
 
            FIRST AMERICAN TITLE INSURANCE
COMPANY, a California corporation
 
       
 
  By:            
 
  Name:            
 
  Its:            

F-6



--------------------------------------------------------------------------------



 



Exhibit G
INTENTIONALLY OMITTED

G-1



--------------------------------------------------------------------------------



 



Exhibit H
Tenant’s Estoppel Certificate
June ___, 2005          
Carr Capital Corporation (“Purchaser”)
1750 H Street, NW
Suite 500
Washington, D.C. 20006

     
Re:
  Proposed Sale
 
  Name of Subject Property: Westfields Corporate Center
 
  Address: 14700 Lee Road, Chantilly VA

Ladies and Gentlemen:
     It is our understanding that Purchaser proposes to buy the subject premises
from Opus Real Estate Virginia III, L.L.C. (“ORE VA”) and as a condition
precedent thereof Purchaser and ORE VA have required this certification of the
undersigned.
     The undersigned, as Tenant, under that certain Deed of Office Lease
Agreement, dated July 23, 2000, made with Opus East, L.L.C. (the predecessor in
interest to ORE VA), as Landlord, (as amended by that Amendment to Office Deed
of Lease Agreement, dated November 30, 2000, the “Lease”), hereby ratifies the
Lease and certifies that:

  1.   The current annual Basic Rent payable pursuant to the terms of said lease
is $                      per annum; and further, additional rental pursuant to
said lease is payable s follows: Tenant pays its pro-rata share of Excess
Expenses; and     2.   The Lease is in full force and effect and has not been
assigned, modified, supplemented or amended in any way; and     3.   A true and
correct copy thereof is attached hereto as Exhibit A. The Lease represents the
entire agreement between the parties as to the leasing of the premises; and    
4.   On this date there are no existing defenses or offsets, claims or
counterclaims which the undersigned has against the enforcement of the Lease by
Landlord; and     5.   No rental has been paid in advance and no security
(except the security deposit in the amount of $160,486.08) has been deposited
with Landlord; and     6.   The total rentable floor area of the Premise is
84,652 square feet, subject to adjustment as set forth in Section 1.1 of said
lease; and     7.   On this date there are no existing breaches or defaults by
Landlord or Tenant under the Lease that are known to Tenant; and     8.   The
term of the Lease commenced on                      and will terminate on
                    ; and     9.   Tenant’s current address for notice under the
Lease is:
                                                                                                                                    .

H-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this certificate to be
executed as of the ___ day of                      , 2005.

              Veridian Information Solutions, Inc. Tenant
 
       
 
  By            
 
  Its            

H-2



--------------------------------------------------------------------------------



 



Exhibit I
Form of Deed

     
 
  This document was prepared outside
 
  the Commonwealth of Virginia by:
 
         
 
         

DEED
     THIS DEED is made this ___day of                     , 2005, by and between
OPUS REAL ESTATE VIRGINIA III, L.L.C., a Delaware limited liability company
(“Grantor”), and CARR CAPITAL CORPORATION, a
                                                             (“Grantee”),
     WITNESSETH, that in consideration of the sum of Ten Dollars ($10.00) in
hand paid by Grantee, the receipt and sufficiency of which are acknowledged by
Grantor, Grantor does hereby grant and convey in fee simple, with Special
Warranty, unto Grantee, its successors and assigns, all those lots or parcels of
land situate, lying, and being in Fairfax County, Virginia, and being more
particularly described on Exhibit “A” which is attached to and made a part of
this Deed (the “Land”).
     TOGETHER WITH all the buildings and improvements thereupon erected, made or
being and all and every one of the rights, ways, waters, privileges, easements,
appurtenances and advantages to the same belonging or in anywise appertaining
(the Land and all of the foregoing being referred to as the “Property”).
     SUBJECT TO all matters of record affecting the Property.
     TO HAVE AND TO HOLD the Property unto and to the only proper use, benefit
and behalf of the Grantee, its successors and assigns, in fee simple, forever.
     AND Grantor warrants specially the Property hereby conveyed and covenants
that Grantor will, on demand of the Grantee, its successors and assigns, at the
expense of the Grantee, execute any instrument necessary for the further
assurance of the title to the Property that may be required.

             
 
  Consideration:   $ 24,150,000  
 
           
 
  Grantee’s Address:        
 
           
 
  Property Address:   14700 Lee Road, Chantilly, Virginia
 
           
 
  Return to:        

I-1



--------------------------------------------------------------------------------



 



     WITNESS the following signature and seal:

              WITNESS:       GRANTOR:         OPUS REAL ESTATE VIRGINIA III,
L.L.C.,         a Delaware limited liability company
 
           
 
      By:                
 
      Name:                
 
      Title:                

* * *

         
STATE OF MINNESOTA
  )    
 
  ) ss.
COUNTY OF HENNEPIN
  )    

     The foregoing instrument was acknowledged before me on
                                        , 2005, by
                                        , the Vice President of Opus Real Estate
Virginia III, L.L.C., a Delaware limited liability company, on behalf of the
limited liability company.

           
 
  Notary Public

I-2



--------------------------------------------------------------------------------



 



EXHIBIT A TO SPECIAL WARRANTY DEED
Legal Description
All of that certain lot or parcel of land situated, lying and being in Fairfax
County, Virginia, and being more particularly described as follows:

PARCEL 31B-2, Westfields International Corporate Center at Dulles, containing
6.2703 acres, more or less, as shown on a plat attached to a Deed of
Resubdivision recorded in Deed Book 10120 at Page 452 among the land records of
Fairfax County, Virginia.

LESS AND EXCEPT those portions dedicated for public street purposes within the
Deed of Dedication, Easement and Vacation recorded in Deed Book 10978 at page
1218 among the aforesaid land records.

I-1



--------------------------------------------------------------------------------



 



EXHIBIT J
ASSIGNMENT AND ASSUMPTION OF LEASE
     THIS ASSIGNMENT AND ASSUMPTION OF LEASE (“Assignment”) is made as of
                                        ,                      (“Effective
Date”), by and between
                                                            , a
                     (“Assignor”), and
                                                            , a
                                         (“Assignee”).
RECITALS:
     A. Assignee has acquired from Assignor title to that certain real property,
and any improvements situated thereon owned by Assignor, more particularly
described on Exhibit “A” attached hereto (“Property”) pursuant to a Purchase
Agreement dated as of                                         , 2005 by and
between Assignor, and Assignee (the “Purchase Agreement”).
     B. In connection with the conveyance of the Property from Assignor to
Assignee, Assignor and Assignee intend and agree that, except as provided below,
all of Assignor’s rights as lessor under the lease, together with all amendments
or modifications thereto, including the rights to all security deposits, letters
of credit, delinquent rents and charges, prepaid rents and all guaranties
thereof, as set forth on Exhibit “B” attached hereto (the “Lease”), shall be
assigned to Assignee.
     C. Assignee has agreed to assume all of the obligations of Assignor under
the Lease as set forth herein.
AGREEMENT:
     In consideration of the foregoing recitals and other good and valuable
consideration, Assignor and Assignee agree as follows:
     2. Assignment by Assignor. Assignor hereby assigns and transfers to
Assignee all right, title and interest of Assignor in and to each of the Lease
together with any rights relating thereto, including without limitation all
rents, issues, profits therefrom, all guaranties thereof and all security
deposits and letters of credit relating thereto. Notwithstanding the foregoing,
Assignor reserves the right to enforce against the tenant under the Lease all
obligations or duties of such tenants that arose or accrued prior to the
Effective Date, provided, however, in no event shall Assignor terminate the
Lease or disturb tenant’s right to occupy its premises as a result of Assignor’s
enforcement of such reserved rights.
     3. Acceptance of Assignment. Assignee hereby accepts the assignment of the
Lease and assumes and agrees to keep, perform and fulfill all of the duties,
covenants, provisions, conditions and obligations of the landlord in the Lease
which arise or are incurred or are related to events occurring from and after
the Effective Date. Without limiting the foregoing, Assignee agrees to
indemnify, defend and hold harmless Assignor with respect to any claims or
demands made by tenant under the Lease with respect to return of any security
deposits made by such tenants, to the extent Assignor provided such deposits at
Closing.
     4. Successors and Assigns. This Assignment shall be binding upon and inure
to the benefit of the parties hereto and their successors and assigns.

J-1



--------------------------------------------------------------------------------



 



     5. Authority. Each of the parties signing this Assignment hereby warrants
and represents that it has the full legal power, authority and right to execute,
deliver and perform the obligations under this Assignment, that this Assignment
has been duly authorized by all requisite actions on the part of such warranting
party, and that no remaining action or third party action is required to make
this Assignment binding upon such party.
     6. Governing Law. This Assignment shall be construed and enforced in
accordance with the laws of the State in which the Property is located.
     7. Attorneys’ Fees. If either party commences litigation against the other
for the specific performance of this Assignment, the interpretation of this
Assignment, for damages for the breach hereof or otherwise for enforcement of
any remedy hereunder, the parties hereto agree, in the event of any such
commencement of litigation, the prevailing party shall be entitled to recover
from the other party such costs and reasonable attorneys’ fees as may have been
incurred. Any attorneys’ fees incurred in enforcing any right of indemnity set
forth in this Assignment shall be recoverable and deemed to be within the scope
of such indemnity and/or this attorneys’ fees provision.
     8. Counterparts. This Assignment may be executed in any number of
counterparts, each of which, when so executed and when delivered, shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.

J-2



--------------------------------------------------------------------------------



 



     Assignor and Assignee have executed this Assignment as of the Effective
Date.

                      ASSIGNOR:    
 
                       
 
            ,a                         
 
               
 
  By                          
 
               
 
      Its        
 
               
 
                    ASSIGNEE:    
 
                       
 
            ,a                         
 
               
 
  By                          
 
               
 
      Its        
 
               

J-3



--------------------------------------------------------------------------------



 



EXHIBIT “A” TO ASSIGNMENT AND ASSUMPTION OF LEASE
(Legal Description)
All of that certain lot or parcel of land situated, lying and being in Fairfax
County, Virginia, and being more particularly described as follows:

PARCEL 31B-2, Westfields International Corporate Center at Dulles, containing
6.2703 acres, more or less, as shown on a plat attached to a Deed of
Resubdivision recorded in Deed Book 10120 at Page 452 among the land records of
Fairfax County, Virginia.

LESS AND EXCEPT those portions dedicated for public street purposes within the
Deed of Dedication, Easement and Vacation recorded in Deed Book 10978 at page
1218 among the aforesaid land records.

J-4



--------------------------------------------------------------------------------



 



EXHIBIT “B” TO ASSIGNMENT AND ASSUMPTION OF LEASE
(Schedule of Lease)
Lease in favor of Veridian Information Solutions, Inc., as tenant, dated
July 25, 2000, amended November 30, 2000.

J-5



--------------------------------------------------------------------------------



 



EXHIBIT K
ASSIGNMENT AND ASSUMPTION OF CONTRACTS
AND PROJECT DOCUMENTS
     THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS AND PROJECT DOCUMENTS
(“Assignment”) is made as of                                         , 2005
(“Effective Date”), by and between                                         , a
                    (“Assignor”), and                     , a
                                                             (“Assignee”).
RECITALS:
     A. Assignee has acquired from Assignor title to that certain real property,
and any improvements situated thereon owned by Assignor, more particularly
described on Exhibit “A” attached hereto (“Property”).
     B. In connection with the conveyance of the Property from Assignor to
Assignee, Assignor and Assignee intend and agree that Assignor’s right, title
and interest in the agreements set forth on Exhibit “B” attached hereto and all
licenses, authorizations, approvals, permits, entitlements, warranties,
guaranties, approvals, certificates of occupancy, certificates, surveys and
reports, including, without limitation, any hazardous materials reports,
engineering and soils reports and any ALTA surveys, if any, in the possession of
Assignor, relating to the acquisition, construction, design, use, operation,
management or maintenance of the Property (collectively, the “Contracts and
Project Documents”), to the extent assignable, shall inure to the benefit of and
be assigned and transferred to Assignee.
AGREEMENT:
     In consideration of the foregoing recitals and other good and valuable
consideration, Assignor and Assignee agree as follows:
     1. Assignment by Assignor. To the extent assignable, Assignor hereby
assigns and transfers to Assignee all right, title and interest of Assignor in
the Contracts and Project Documents, together with any rights owned by Assignor
relating thereto. Notwithstanding the foregoing, Assignor reserves the right to
(a) enforce the provisions of the Contracts and Project Documents in respect to
all obligations or duties of the other party thereto that arose or accrued prior
to the Effective Date, and (b) exercise such rights under the Contracts and
Project Documents as are necessary in order for Assignor to fulfill its
obligations under the Purchase Agreement dated as of December 12, 2003 by and
between Assignor, and Assignee, relating to the Property (“Agreement”),
provided, however, in no event shall Assignor terminate any of the Contracts and
Project Documents as a result of Assignor’s enforcement of such reserved rights.
     2. Limited License. Assignor grants to Assignee a limited license to use
the plans and specifications relating to the construction of the improvements on
the Property in Assignor’s possession for the purposes and subject to the
conditions and indemnifications as set forth in the Agreement.
     3. Acceptance of Assignment. Assignee hereby accepts the assignment of the
Contracts and Project Documents, and Assignee assumes and agrees to keep,
perform and fulfill all of the duties, covenants, provisions, conditions and
obligations of Assignor contained therein which arise or are incurred or are
related to events occurring from and after the Effective Date.

K-1



--------------------------------------------------------------------------------



 



     4. Successors and Assigns. This Assignment shall be binding upon and inure
to the benefit of the parties hereto and their successors and assigns.
     5. Authority. Each of the parties signing this Assignment hereby warrants
and represents that it has the full legal power, authority and right to execute,
deliver and perform the obligations under this Assignment, that this Assignment
has been duly authorized by all requisite actions on the part of such warranting
party, and that no remaining action or third party action is required to make
this Assignment binding upon such party.
     6. Governing Law. This Assignment shall be construed and enforced in
accordance with the laws of the State in which the Property is located.
     7. Attorneys’ Fees. If either party commences litigation against the other
for the specific performance of this Assignment, the interpretation of this
Assignment, for damages for the breach hereof or otherwise for enforcement of
any remedy hereunder, the parties hereto agree, in the event of any such
commencement of litigation, the prevailing party shall be entitled to recover
from the other party such costs and reasonable attorneys’ fees as may have been
incurred. Any attorneys’ fees incurred in enforcing any right of indemnity set
forth in this Assignment shall be recoverable and deemed to be within the scope
of such indemnity and/or this attorneys’ fees provision.
     8. Counterparts. This Assignment may be executed in any number of
counterparts, each of which, when so executed and when delivered, shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.

K-2



--------------------------------------------------------------------------------



 



     Assignor and Assignee have executed this Assignment as of the Effective
Date.

                      ASSIGNOR:    
 
                       
 
            ,a                         
 
               
 
  By                          
 
               
 
      Its        
 
               
 
                    ASSIGNEE:    
 
                       
 
            ,a                         
 
               
 
  By                          
 
               
 
      Its        
 
               

K-3



--------------------------------------------------------------------------------



 



EXHIBIT “A” TO ASSIGNMENT AND ASSUMPTION OF CONTRACTS AND
PROJECT DOCUMENTS
(Legal Description)

K-4



--------------------------------------------------------------------------------



 



EXHIBIT “B” TO ASSIGNMENT AND ASSUMPTION OF CONTRACTS
AND PROJECT DOCUMENTS
(Certain Assigned Agreements)
Service Contracts:
     1.
Warranties:

K-5



--------------------------------------------------------------------------------



 



EXHIBIT L
LIST OF ENVIRONMENTAL REPORTS
1. Phase I environmental site assessment prepared by SECOR, dated November 27,
2000

L-1



--------------------------------------------------------------------------------



 



EXHIBIT M
Additional Information
14700 Lee Road
Requested Property Data
     9. The most recent ALTA survey for the Property;
     10. All executed leases (and amendments thereto) (the “Leases”) regarding
all space occupied by tenants at the Property (the “Tenants”);
     11. Copies of the tax and utility bills for the Property for calendar years
2003, 2004, and 2005;
     12. Operating statements (including operating expense information) prepared
by the property manager for the calendar years 2003, 2004 and 2005 YTD;
     13. The most recent environmental site assessment report;
     14. Construction and Design Documents: Base Building Documents (plans and
specifications) plus any revisions Tenant Improvement Plans Public Space Finish
Specifications (if different from Base Building Plans) Close out Manual for each
TI project CADD drawings on disk, documentation and plans for any subsequent
renovations to the base building;
     15. Property Management: Control system plans as built and instructions
Mechanical operation and maintenance logs in Sellers possession;
     16. Copies of all warranties and warranty information;
     17. Certificate of occupancy/non-Residential Use Permits for the Property
and all Tenant space therein;
     18. Seller’s proposed operating budget for the Property for 2005;
     19. A current rent roll for the Property in the form currently maintained
by Seller - Received;
     20. List of all security deposits, rent abatements, and Landlord payments
to the Tenants (including but not limited to tenant improvement allowances and
architectural fees for test fits);
     21. Per the executed lease with Veridian Information Solutions, please
provide the Calculation of all Landlord Costs and allowances, including the
Improvement Allowance and commissions, relating to the Terminated Space,
assuming that the tenant exercises its termination right as of February 6, 2008.
Please include the amortization rate and all documentation referenced in
calculating the unamortized Landlord Costs;
     22. Evidence of insurance delivered by the Tenants as required under the
Leases;
     23. Current Tenant Financial Statements for General Dynamics;

M-1



--------------------------------------------------------------------------------



 



     24. A list of all Service Agreements including service, maintenance,
equipment and/or supply contracts, and amendments thereto;
     25. Copies of any audits of reimbursable expenses reconciliations for 2003,
2004 and 2005;
     26. Month-by-month Account Receivables delinquency/aging report for
June 2004 — May 2005; and
     27. Seller’s architect’s schedule and plans to support the rentable square
footage and gross building area calculations using the current BOMA method of
measurement, to the extent the same is in Seller’s possession.

M-2



--------------------------------------------------------------------------------



 



EXHIBIT N
Tenant Notice
[Purchaser’s Letterhead]
_____________________, 2005
________________________
________________________
________________________
     Re: [Address] (the “Property”)
Dear _________________:
As of                                         , 2001,
                                                            , ___(“Former
Owner”), has transferred all of its interest in and to the Property to
                                                             (“New Owner”).
Consequently, New Owner is now the “landlord” or “lessor” under your lease(s)
with respect to the Property.
Future rental payments with respect to your leased premises in the Property
should be made payable to
“                                                                        ” and
should be mailed to P.O. Box                                         ,
                    ,                     -                    . If you prefer,
we encourage you to wire transfer your payments using the following
instructions:
Please instruct your insurance carrier to provide to us a new Certificate of
Insurance listing
"                                                                                                    ,
and its managing agent,
                                                            ” as additional
insureds.

                  Sincerely yours,    
 
                FORMER OWNER:    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

         
 
  NEW OWNER:    
 
       
 
  By:___________________________    
 
  Name:_________________________    
 
  Title:_________________________    

N-1